Citation Nr: 0736466	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  00-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.

3.  Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran failed, without apparent 
cause, to appear for a scheduled hearing in July 2005.  
Therefore, his request for a Board hearing is considered as 
having been withdrawn.  38 C.F.R. § 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
January 2004.  The United States Court of Appeals for 
Veterans Claims, however, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), has held that the VCAA notice 
requirements applied to all elements of a claim.  Therefore, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claims is provided

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the veteran contends that he has PTSD as a 
result of his experiences in the Persian Gulf War.  Service 
records show he was awarded the combat action ribbon, but a 
VA examination in March 1998 found the criteria for a 
diagnosis of PTSD had not been met.  The Board notes, 
however, that in correspondence dated in February 2004 the 
veteran stated he had been treated at the Northport/Long 
Island, New York, VA medical center.  There is no indication 
of any attempt to obtain his VA medical records from this 
facility.  He also contends that his service-connected knee 
disabilities have increased in severity since his March 1998 
VA examination.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claims.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for PTSD or knee 
disabilities.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Appropriate 
efforts should be taken to obtain copies 
of the VA treatment records identified by 
the veteran in his February 2004 
correspondence, which would include VA 
medical records from the Northport, Long 
Island VA medical facility.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and extent of his 
service-connected knee disabilities.  
Complete range of motion and X-ray 
studies must be provided with discussion 
as to any additional limitation of motion 
due to pain or dysfunction.

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



